Citation Nr: 1009610	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-31 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for an acquired psychiatric disorder other 
than PTSD.

3.  Entitlement to a total disability evaluation based upon 
unemployability (TDIU) due to service-connected disabilities
.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to December 
1975, from January 15, 1991 to October 19, 1991, and from 
February 11, 2003 to July 3, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied a claim for TDIU, and denied service connection 
for two acquired psychiatric disorders: (1) PTSD and (2) 
depressive disorder, not otherwise specified, also claimed as 
insomnia, major depression, memory loss, and mood changes.  
The Veteran perfected appeals to the Board as to all three 
denials. 

Prior final decisions have previously addressed service 
connection for acquired psychiatric disorders.  Specifically, 
in a December 1993 rating decision the RO denied service 
connection for a nervous disorder to include PTSD; and in an 
April 2005 rating decision, denied service connection 
specifically for the acquired psychiatric disorder of PTSD.  

Thus, although the RO's November 2007 rating decision denied 
the two service connection claims on the merits, before 
reaching these underlying claims of entitlement to service 
connection, the Board must first determine that new and 
material evidence has been received in order to establish its 
jurisdiction to review the merits of these previously denied 
claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).
 
Notably, regarding the underlying claims for service 
connection, when a claimant makes a claim for a specific 
psychiatric disorder, the claimant is seeking service 
connection for an acquired psychiatric disability manifested 
by psychiatric symptoms, regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Veteran's claimed psychiatric disorder has been 
variously diagnosed, including as depressive disorder not 
otherwise specified; severe major depression; and PTSD.  

Thus, it would be appropriate to merge the two issues 
regarding the two claimed acquired psychiatric disorders and 
characterize them as one, an acquired psychiatric disorder.  
However, as the RO has addressed the claims separately as for 
service connection for two acquired psychiatric disorders-
including PTSD as a separately claimed psychiatric disorder-
and because VA regulatory criteria for granting service 
connection for PTSD differs distinctively from the criteria 
for other acquired psychiatric disorders, it is appropriate 
to continue to address the bifurcated underlying claims of 
entitlement to service connection for (1) an acquired 
psychiatric disorder other than PTSD; and (2) PTSD.  

In the decision below, the Board reopens these acquired 
psychiatric disorder claims.  Then, the issues of entitlement 
to service connection for PTSD, and for an acquired 
psychiatric disorder other than PTSD, as well as the TDIU 
issue, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied a claim 
for service connection for an acquired psychiatric disability 
identified then as PTSD, on the basis that there was no 
pertinent diagnosis of an acquired psychiatric disorder or 
PTSD.  The Veteran was notified of the decision and of his 
appellate rights.  However, he did not initiate an appeal.

2.  The evidence received since the April 2005 rating 
decision relates to an unestablished fact necessary to 
substantiate the claims for service connection for PTSD and 
for an acquired psychiatric disorder other than PTSD.





CONCLUSIONS OF LAW

1.  The RO's April 2005 rating decision that denied service 
connection for an acquired psychiatric disorder identified 
then as PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence received since the April 2005 rating 
decision is new and material; and the requirements to reopen 
the Veteran's claims for service connection for PTSD and for 
an acquired psychiatric disorder other than PTSD, have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that 
the Secretary of VA look at the bases for the denial in the 
prior decision and to provide the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The claimant must also be notified of what 
constitutes both "new" and "material" evidence pertaining to 
the unestablished elements in order to reopen the previously 
denied claim. Id.

The VCAA is not applicable if further assistance would not 
aid the appellant in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  In 
view of the Board's favorable decision to the extent of 
reopening the claims for service connection, further 
assistance is unnecessary to aid the appellant in 
substantiating the reopening of his claims on appeal.  

The underlying claims for service connection shall be 
remanded to the RO.  Any deficiencies as to notice on the 
underlying claim shall be addressed by the RO at that time.   

II.  Claim to Reopen Based on New and Material Evidence

Underlying the claims to reopen on appeal, the Veteran 
essentially claims entitlement to service connection for (1) 
PTSD, and (2) an acquired psychiatric disorder other than 
PTSD.

Prior to the current appeal, the RO previously denied service 
connection for those claimed acquired psychiatric disorders 
in rating decisions dated in December 1993  and April 2005.  
A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision; and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).

If not perfected within the allowed time period, rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).

Those prior rating decisions therefore became final because 
the appellant failed to perfect a timely appeal from either 
rating decision.  38 U.S.C.A. § 7105(b) and (c).  Thus, there 
is a prior final decision on this matter.  Therefore, before 
reaching the underlying claims of entitlement to service 
connection, the Board must first determine that new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of the previously 
denied claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
With claims to reopen, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claims sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.  Here as discussed below, the last final decision is the 
April 2005 rating decision.  To address the question of 
whether such evidence has been received, it is important to 
be aware of what evidence would be material in this case in 
which the underlying claim essentially is to establish 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.  

Basically, entitlement to service connection requires medical 
evidence of a disability, which is the result of disease or 
injury incurred in or aggravated by service; or which is 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.310 (2009).  

If the claimed acquired psychiatric disorder is PTSD, then a 
grant of service connection requires that other criteria must 
be met pursuant to 38 C.F.R. § 3.304(f).  Service connection 
for the acquired psychiatric disorder PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); a link, established by medical evidence, 
between the Veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

VA is required to first review for its newness and 
materiality the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  The underlying service 
connection issues on appeal here do not amount to new claims 
following the April 2005 decision, because the Veteran's 
underlying claims may not be limited to a specific 
psychiatric diagnosis such as PTSD.  

This is because the underlying claim-though bifurcated into 
two issues in this case-is for any mental disability that 
may reasonably be encompassed by several factors including 
the Veteran's description of the claim and symptoms, and 
other information including diagnoses.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  Otherwise, the Veteran would be 
forced to continually file new claims as medical evidence is 
developed during the initial claim.  Id at 8.  Thus, in this 
case, the last final disallowance with respect to both new 
and material claims on appeal here, was the April 2005 rating 
decision, which denied service connection on the basis of no 
diagnosis of an acquired psychiatric disability or PTSD.  

Evidence received after the April 2005 rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995). 

As previously indicated, in the April 2005 rating decision 
the RO denied service connection for an acquired psychiatric 
disorder or PTSD on the basis that the evidence did not show 
a confirmed diagnosis.  In a final rating decision prior to 
that, in December 1993, the RO had denied service connection 
for an acquired psychiatric disorder of a nervous condition, 
and PTSD, on the basis that service medical records for both 
periods of service were negative for any indication of a 
nervous disorder; and that recent VA examination findings 
were completely negative for any neuropsychiatric condition.  

Overall then, the Board is evaluating the evidence available 
at the time of the April 2005 rating decision, in comparison 
with evidence since then, to determine whether new and 
material evidence has been received since that rating 
decision.  That is, the question is whether evidence received 
that was not previously submitted to agency decision makers 
at the time of the April 2005 rating decision, relates to an 
unestablished fact necessary to substantiate the claim; and 
is neither cumulative nor redundant of the evidence of record 
at the time of the April 2005 denial, and also raises a 
reasonable possibility of substantiating the claims.  See 38 
C.F.R. § 3.156.  

Basically, that would include any evidence relating to the 
unestablished facts: a diagnosis of an acquired psychiatric 
disorder to include a confirmed diagnosis of PTSD; as well as 
evidence linking such diagnosis to service, to include such 
evidence pertaining to PTSD meeting criteria under 38 C.F.R. 
§ 3.304(f). 

The evidence available at the time of the April 2005 rating 
decision included service treatment records; and VA 
examination reports dated in April 1992 and December 2004.  
None of that evidence contains a diagnosis of an acquired 
psychiatric disorder, to include PTSD.  Those VA examination 
reports conclude with notations under Axis I of the 
diagnosis, that there was no psychiatric diagnosis or 
condition.  

The evidence received since the April 2005 rating decision 
includes reports of VA examinations including an October 2007 
VA psychiatric examination; and private and VA medical 
records dated through April 2008.  These medical records 
contain diagnoses of acquired psychiatric disorders, 
including PTSD, depressive disorder, and severe major 
depression; and evidence of psychiatric symptomatology 
otherwise described, including evidence of different symptoms 
attributed to PTSD.

This evidence received since the April 2005 rating decision 
pertaining to acquired psychiatric diagnoses and 
symptomatology, was not available at the time of the rating 
decision, and relates to unestablished facts necessary to 
substantiate the claim: a diagnosis of an acquired 
psychiatric disorder variously diagnosed, to include PTSD.  
That evidence is neither cumulative nor redundant of the 
evidence of record at the time of the April 2005 denial; and 
also raises a reasonable possibility of substantiating the 
claims as there is now met a criterion for both claims as to 
a diagnosis of an acquired psychiatric disorder, to include 
PTSD.  See 38 C.F.R. § 3.156.   

Accordingly, the Board finds that the evidence received after 
the April 2005 rating decision is new and material and serves 
to reopen the claims for service connection for PTSD, and for 
an acquired psychiatric disorder other than PTSD.  Therefore, 
the Veteran's previously denied claims for service connection 
for the acquired psychiatric disorders are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

Having determined that new and material evidence has been 
added to the record with respect to both claims, the 
Veteran's claims of entitlement to service connection for 
PTSD, and for an acquired psychiatric disorder other than 
PTSD are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
However, the Board cannot, at this point, adjudicate the 
reopened claims, as further assistance to the Veteran is 
required to comply with the duty to assist.  This is detailed 
in the REMAND below.


ORDER

New and material evidence has been received to reopen service 
connection for PTSD; the claim is reopened.  To this extent, 
the appeal is granted.

New and material evidence has been received to reopen service 
connection for an acquired psychiatric disorder other than 
PTSD; the claim is reopened.  To this extent, the appeal is 
granted.


REMAND

In light of the Board's decision reopening service connection 
for PTSD, and for an acquired psychiatric disorder other than 
PTSD, a remand of the underlying service connection claims is 
necessary to accord the RO an opportunity to adjudicate these 
issues on a de novo basis.  Also, for the reasons discussed 
below, a remand is necessary for purposes of further 
development with respect to the underlying claims.

There is evidence of a present acquired psychiatric disorder.  
An October 2007 VA examination contains an Axis I diagnosis 
of depressive disorder, but no criteria for a diagnosis of 
PTSD.  The examiner commented that the Veteran met the 
stressor criteria for PTSD, and other criteria of persistent 
hyper-arousal, but not persistent avoidance of stimulus or 
persistent re-experiencing of the traumatic event.  An April 
2008 private psychiatric report, however, contains a 
diagnosis of PTSD, as well as of severe major depression.  A 
December 2004 VA treatment record indicated that the Veteran 
met PTSD criterion of avoidance of stimulus.

None of the medical records, however, contain evidence 
clearly relating to an etiological nexus between any current 
acquired psychiatric disorder, to include PTSD, and service.  
Although there is an implicit indication of this in the 
October 2007 VA examination report in that the examiner 
stated that the Veteran met the stressor criterion for PTSD, 
albeit without meeting all criteria necessary for a diagnosis 
of that disorder.

There is, however, evidence indicating that the diagnosed 
acquired psychiatric disorders may be associated with 
incidents of service.  The service treatment and personnel 
records indicate during his period of active service from 
February 11, 2003 to July 3, 2004, the Veteran was a truck 
driver.  The Veteran's DD Form 214 shows that he served in 
Iraq in support of Operation Enduring Freedom in an imminent 
Danger Pay Area (Iraq) from May 11, 2003 to May 26, 2004, 
with a military specialty of motor transport.

He has stated credibly that he witnessed an incident 
involving an explosion of an improvised explosive device 
(IED) on July 16, 2003 while driving in a convoy in Iraq, 
which resulted in a death and injuries of fellow soldiers.  
He identifies the details in a May 2007 statement and at the 
October 2007 VA examination.  He has also stated credibly of 
being under fire every day during that period from May 11, 
2003 to May 26, 2004 while in Iraq performing truck driving 
duties.  

The Board finds these statements entirely consistent with the 
conditions likely occurring during that early stage of the 
unsettled conflict in Iraq following the invasion there which 
began in March 2003; conditions that would be expected to 
have been experienced by someone with the Veteran's military 
occupational role at that time and place.  Further, on file, 
the Veteran has provided published newspaper material as 
confirming evidence.  

The Board thus considers the Veteran's reported stressors 
during his last period of service while in Iraq, consisting 
of frequent episodes of being under heavy fire while in 
convoys and an event of July 16, 2003 involving an IED 
explosion involving a truck convoy, to be sufficiently 
verified for purposes of 38 C.F.R. 
§ 3.304(f). 

Based on the foregoing, and since the information and 
evidence of record does not contain sufficient competent 
medical evidence on nexus to decide the claims, a medical 
examination with pertinent opinion is necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).

The Veteran is also claiming entitlement to TDIU.  The 
development regarding the claimed acquired psychiatric 
disorders could affect the claim for a grant of TDIU. See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Thus, 
the Board's resolution of the TDIU claim at present would be 
premature.  A determination regarding the TDIU claim must be 
adjudicated in connection with the other two claims on 
appeal. 

Accordingly, the case is REMANDED for the following action:

1.  First, ask the Veteran to provide 
information as to the dates of any 
treatment received since April 2008 for 
any psychiatric conditions; and to ask him 
to furnish signed authorizations for the 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).  

2.  Secondly, schedule the Veteran for a 
psychiatric examination, by an appropriate 
specialist, to determine the nature and 
etiology of any psychiatric disorder.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran: a narrative of 
his history of relevant symptoms during 
and since his period of active service 
from February 11, 2003 to July 3, 2004; 
and any stressors (stressful events) he 
attributes as a cause of his claimed PTSD.    

For any psychiatric disability diagnosed, 
to include PTSD, the examiner should 
provide a medical opinion as to whether 
there is a probability of 50 percent or 
greater (is at least as likely as not) 
that such psychiatric disability: 

(i) in the case of an acquired 
psychiatric disability-began or was 
permanently worsened during active 
service, and/or was the result of an 
inservice injury or disease; or was 
caused by or aggravated by a service-
connected disability; or 

 (ii) in the specific case of a 
psychosis-became manifested to a 
compensable degree within one year of 
separation from active duty, or 
otherwise is shown to be 
etiologically related to service.  
 
The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current acquired 
psychiatric disability to service.  If the 
examiner diagnoses the Veteran as having 
PTSD, the examiner should indicate the 
inservice stressor(s) underlying that 
diagnosis.

3.  After the requested examination has 
been completed, the examination report 
should be reviewed to ensure that it is in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, it should be returned to 
the examiner.

4.  If the ordered mental disorders 
examination includes a diagnosis of PTSD, 
and if the Veteran has attributed the 
disorder to an inservice stressor, then 
conduct any additional development deemed 
appropriate by the AOJ that has not 
already been completed, as implied by 
38 C.F.R. § 3.304(f) (2009).  

In this regard, the Veteran's reported 
stressors during his last period of 
service while in Iraq, consisting of 
frequent episodes of being under heavy 
fire while in convoys, and an event of 
July 16, 2003 involving an IED explosion 
involving a truck convoy (described in a 
May 2007 statement), to be sufficiently 
verified for purposes of 38 C.F.R. § 
3.304(f). 

5.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claims for service 
connection, and in light of those 
determinations, readjudicate the claim for 
TDIU.  

If a determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

Notably, a grant of service connection for 
any acquired psychiatric disorder would be 
a full grant with respect to the two 
service connection claims on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


